 
FIRST AMENDMENT
 TO
AMENDED AND RESTATED CREDIT AGREEMENT
 


 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is entered into as
of March 3, 2011 by and between INTERMEC, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION (Bank").
 
RECITALS
 
Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated January 14, 2011 (the "Credit Agreement").  Borrower and Bank
desire to amend the Credit Agreement in the manner set forth below.  All
capitalized terms used herein and not otherwise defined herein shall have the
meaning attributed to them in the Credit Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Required Lenders
hereby agree as follows:
 
1.           Vocollect, Inc.    All references to Vancouver Acquisition
Corporation in the Loan Documents, including, without limitation, the reference
in Section 1.4 of the Credit Agreement and the references in the defined terms
"Grantor," "Post-Acquisition Restructuring" and "Subsidiary Guarantor" are
hereby amended to be references to Vocollect, Inc., a Pennsylvania corporation..
 
2.           Intermec International Inc.    All references to Intermec
International Incorporated in the Loan Documents, including, without limitation,
the reference in Section 1.4 of the Credit Agreement and the references in the
defined terms "Grantor" and "Subsidiary Guarantor" are hereby amended to be
references to Intermec International Inc..
 
3.           Effective Date Deliverables.    Section 3.1 of the Credit Agreement
is hereby amended in its entirety to read as follows:
 
             SECTION 3.1.    EFFECTIVE DATE DELIVERABLES.  On or before the
Effective Date:
 
(a)           Documentation.  On or before the Effective Date, Bank shall have
received each of the following, duly executed with all exhibits and schedules
thereto completed in a manner reasonably acceptable to Bank:
 
(i)           the Line of Credit Note;
 
(ii)          the Guaranties of Intermec International Inc. and Vocollect, Inc.;
and
 
(iii)         the Guarantor's Acknowledgement, Consent and Reaffirmation of
Intermec IP Corp. and Intermec Technologies Corporation in the form attached
hereto as Exhibit F; and
 
(iv)         the Security Agreement.
 
(b)           Updated Schedules.  Before the Effective Date, Bank shall have
received schedules to the Loan Documents (except to the extent a Loan Document
provides for later delivery of any portion of its schedules), which schedules,
if different than the information provided in the draft schedules included as
part of Exhibits C, D and E hereto, shall contain changes reasonably acceptable
to Bank.
 
(c)           Certificates; Legal Opinions.  On the Effective Date, Bank shall
have received each of the following, in form and substance reasonably acceptable
to Bank, with respect to Borrower and each Subsidiary Guarantor:
 
(i)           a certificate of its secretary or assistant secretary dated as of
the Effective Date as to:  (A) resolutions of its board of directors then in
full force and effect authorizing the execution, delivery and performance of
this Agreement and each other Loan Document to be executed by it; (B) its
bylaws, a copy of which is attached thereto; and (C) the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and the Loan Documents to be executed by it;
 
(ii)           from the Secretary of State (or other appropriate governmental
official) of its jurisdiction of incorporation, a good standing certificate and
certified copy of its articles of incorporation; and
 
(iii)           an opinion of its legal counsel with respect to the matters
identified on Exhibit G.
 
(d)           Audited Financial Statements.  At least three Business Days before
the Effective Date, Borrower shall deliver to Bank its consolidated, audited
financial statements for fiscal year 2010.  As soon as available, but in no
event later than April 30, 2011, Borrower shall deliver to Bank the
consolidated, audited financial statements of Vocollect, Inc. for fiscal year
2010.
 
(e)           Absence of Default.  As of the Effective Date, there shall be no
continuing default under the Original Loan Documents and no circumstance that
would constitute a default under this Agreement or any of the other Loan
Documents.
 
 
 
 
 
 
 
4.           Schedules Regarding Vocollect, Inc. The Schedules to the Credit
Agreement do not contain any information with respect to Vocollect, Inc.  On or
before March 31, 2011, Borrower shall provide such addenda to the Schedules as
are necessary to provide relevant information for Vocollect, Inc.  If the
information provided in such addenda differs in any respect materially adverse
to Bank from the information contained in the Agreement and Plan of Merger by
and among Intermec, Inc., Vancouver Acquisition Corporation, Vocollect, Inc. and
Riverside Fund IV, L.P. and Sidney R. Knafel dated as of January 15, 2011, Bank,
in its sole discretion, may treat such circumstance as an Event of Default.
 
5.           Ratification.    Except as otherwise provided in this First
Amendment, all of the provisions of the Credit Agreement are hereby ratified and
confirmed and shall remain in full force and effect.
 
6.           One Agreement.    The Credit Agreement, as modified by the
provisions of this First Amendment, shall be construed as one agreement.
 
7.           Effective Date.    This First Amendment shall be effective as of
the date first written above upon execution and delivery by the parties of this
amendment and the Consent and Acknowledgement of Guarantors and payment of the
amendment fee provided in Section 2 above.
 
8.           Counterparts.    This First Amendment may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
First Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this First Amendment.
 


 
[Signature page follows]

 
 
 
 



 
IN WITNESS WHEREOF, this First Amendment to Amended and Restated Credit
Agreement has been duly executed as of the date first written above.
 



 
INTERMEC, INC.
 
By: /s/ Robert J.
Driessnack                                                                 
Title: Senior Vice President, CFO and Treasurer 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By: /s/ Gloria M. Nemecheck
Title: Vice Presidente President
 


